Citation Nr: 1632404	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-46 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an extraschedular evaluation for right shoulder dislocation, currently evaluated as 20 percent disabling on a schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1953 to September 1956.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case currently resides with the Wilmington, Delaware RO.

In an October 2014 decision, the Board, in pertinent part, granted an increased schedular rating of 20 percent for service-connected right shoulder dislocation prior to September 19, 2013.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), to the extent that the Board erred by failing to address whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was warranted.  In July 2015, the Court issued an order that granted the parties' Joint Motion for Partial Remand (JMR), and vacated only that portion of the October 2014, Board decision which denied entitlement to a rating in excess of 20 percent for right shoulder dislocation on an extraschedular basis, and remanded that matter to the Board for additional action.

This matter was again before the Board in August 2015, October 2015, and February 2016.  In the February 2016 remand, the Board directed the RO to refer the appeal to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The matter is properly returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability approximates limitation of the right arm to approximately shoulder level, and the Veteran has provided competent and credible evidence of sleep disturbance as a result of right shoulder pain as well as shoulder instability.

2.  Pursuant to the February 2016 Board Remand and the provisions of 38 C.F.R. §°3.321(b)(1), in April 2016, the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected right shoulder dislocation.

3.  The evidence of record reflects that the Veteran's service-connected right shoulder disability, or the collective impact of all service-connected disabilities, does not result in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected right shoulder dislocation on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in November 2008 and December 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the November 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini, 18 Vet. App. 112 (2004).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Analysis

The Veteran asserts that he is entitled to an extraschedular evaluation for his service-connected right shoulder dislocation.  Service connection is in effect for right shoulder dislocation, rated as 20 percent disabling based upon approximating limitation of the right arm motion to shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  See October 2014 Board decision, p. 10.  Notably, the RO has coded the Veteran's 20 percent rating as being awarded under Diagnostic Code 5202 (impairment of the humerus).  

In a July 2015 Joint Motion for Remand (JMR), the parties to the appeal found the Board did not discuss record evidence that reflects that the Appellant's service-connected right shoulder condition disrupts his sleep.  Because sleep disturbance is not listed in the Diagnostic Codes (DCs) that the Board considered in adjudicating Appellant's claim, the parties agreed the Board erred by not discussing the aforementioned sleep disturbance as it relates to Appellant's service-connected right shoulder condition. 

Additionally, the JMR found the Board also erred by not discussing whether instability of the right shoulder may serve as a basis for extraschedular referral. 

In a February 2016 remand, the Board  directed the RO to refer the Veteran's claim for an increased evaluation to the Director of Compensation Services for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. §°3.321(b)(1).

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  "The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Floyd, 9 Vet. App. at 96 (emphasis added).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).

In Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the Federal Circuit held that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   

The Board notes that the Appeals Management Center (AMC) summarized the evidence in the claims file, including the Veteran's documented history of infrequent recurrent dislocation of the right shoulder and Hawkins Impingement Test, Crank Apprehension, and relocation test as well as his reports of a sleep disturbance due to right shoulder pain.  The AMC administrative decision concluded by noting "[T]he totality of the evidence does not support the conclusion that the combined effect of the Veteran's service connected disabilities on his service connected right shoulder disability is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical."

In a decision, dated in April 2016, the C&P Director found that the AMC had summarized the evidence accurately in their February 2016 administrative decision.  The C&P Director determined that an extraschedular rating was not warranted in this case, because the totality of the evidence does not support the contention that the Veteran's service-connected right shoulder disability "is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical."  

The Director noted in support of their opinion that the Veteran's medical evidence, on individual and collective evaluations of the service-connected disabilities, the record revealed no evidence of an exceptional or unusual disability picture, such as, marked interference with employment that would render application of the current rating schedule criteria inadequate.

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  If the Veteran had no problems with his shoulder, the current 20% finding would be in error.  The objective medical findings are based on specific testing done by qualified examiners.  

Here, the Veteran's description of sleep impairment is credible, and the medical evidence supports a finding of some right shoulder instability.  Both of these factors are not specifically contemplated in the schedular criteria.  Notably, the right shoulder instability is not shown to result in any current recurrent dislocations.  The Veteran is also service-connected for degenerative joint disease of the left elbow, the left knee, the left shoulder and the right knee as well as residuals of fracture of the nasal bones.  He has a 50 percent combined service-connected rating effective December 1, 2008.

However, the Board finds that the preponderance of the probative evidence establishes that the right shoulder symptoms of sleep impairment and instability, or the combined effect of all service-connected disabilities, do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Here, there is no evidence of a "marked interference" with employment.  A VA treatment record dated March 14, 2007 shows that the Veteran was previously employed as a D.C. public school teacher.  He retired in the 1980s.  The records show more recent employment as a clerk.  Importantly, the Veteran has not specifically described "marked" workplace interference.  Rather, the extraschedular issue was raised in a JMR based upon a lack of discussion of the sleep impairment and instability symptoms.  There was no identification of evidence suggesting "marked" interference with employment.  Additionally, there is no evidence of "frequent" hospitalizations for treatment or surgery for any service-connected disability.

Based on the above analysis, the Board concludes that the preponderance of evidence of record is against a finding that the Veteran's right shoulder disability, or the collective effects of all service-connected disabilities, warrants an extraschedular rating.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).



ORDER

An extraschedular evaluation for right shoulder dislocation is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


